--------------------------------------------------------------------------------

EXHIBIT 10.1
 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT is made and dated as of June 29, 2012 and is
entered into by and between INSMED INCORPORATED, a Virginia corporation
(“Parent”), INSMED PHARMACEUTICALS, INC., a Virginia corporation (“Insmed
Pharma”), CELTRIX PHARMACEUTICALS, INC. a Delaware corporation (“Celtrix”),
TRANSAVE, LLC, a Delaware corporation (“Transave”), and each of the subsidiaries
joined hereto (the “Joined Subsidiaries”, together with Parent, Insmed Pharma,
Celtrix and Transave are hereinafter collectively referred to as the “Borrowers”
and each individually as a “Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL,
INC., a Maryland corporation (the “Lender”).
 
RECITALS
 
A.           The Borrowers have requested that the Lender make available to the
Borrowers a loan in an aggregate principal amount of up to Twenty Million
Dollars ($20,000,000) (the "Term Loan");
 
C.            The Lender is willing to make the Term Loan on the terms and
conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, the Borrowers and the Lender agree as follows:
 
SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1          Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:
 
“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, any Borrower and a third party Bank or other institution (including a
Securities Intermediary) with which such Borrower maintains a Deposit Account or
an account holding Investment Property in which such Borrower has granted to the
Lender a perfected first priority security interest in the subject account or
accounts.
 
“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I.
 
“Administrative Borrower” has the meaning given to it in Section 11.19.
 
“Advance(s)” means a Term Loan Advance.
 
“Advance Date” means the funding date of any Advance.
 
“Advance Request” means a request for an Advance submitted by the Administrative
Borrower to the Lender in substantially the form of Exhibit A.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” means this Loan and Security Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
 
“Amortization Date” means August 1, 2013; provided that if (i) Borrowers meet
the primary and secondary endpoints of a European registration phase 3 study of
Arikace in Cystic Fibrosis subjects (CLEAR 108) and (ii) Borrowers complete a
favorable toxicology study of Arikace in canine models, in each case on or
before June 30, 2013, the Amortization Date shall be extended to January 1,
2014.
 
“Assignee” has the meaning given to it in Section 11.13.
 
“Borrower Products” means all products (including all drugs and biologics),
software, service offerings, technical data or technology currently being
designed, manufactured or sold by any Borrower or which any Borrower intends to
sell, license, or distribute in the future including any products or service
offerings under development, collectively, together with all products, software,
service offerings, technical data or technology that have been sold, licensed or
distributed by any Borrower since its incorporation.
 
“Cash” means all cash and liquid funds.
 
“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of any
Borrower or any Subsidiary, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of any Borrower or any Subsidiary
in which the holders of such Borrower or such Subsidiary’s outstanding shares
immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether such Borrower or such Subsidiary is the surviving entity.
 
“Claims” has the meaning given to it in Section 11.10.
 
“Closing Date” means the date of this Agreement.
 
“Collateral” means the property described in Section 3.
 
“Confidential Information” has the meaning given to it in Section 11.12.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by any
Borrower or in which any Borrower now holds or hereafter acquires any interest.
 
“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.
 
“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations, as in effect from time to time.
 
“Event of Default” has the meaning given to it in Section 9.
 
“Facility Charge” means one percent (1%) of the Maximum Term Loan Amount.
 
“Financial Statements” has the meaning given to it in Section 7.1.
 
 “GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
 
“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services,
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.
 
“Initial Public Offering” means the initial firm commitment underwritten
offering of any Borrower’s common stock pursuant to a registration statement
under the Securities Act of 1933 filed with and declared effective by the
Securities and Exchange Commission.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
 
3

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all of any Borrower’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; any Borrower’s
applications for any of the foregoing and reissues, extensions, or renewals
thereof; and any Borrower’s goodwill associated with any of the foregoing,
together with any Borrower’s rights to sue for past, present and future
infringement of Intellectual Property and the goodwill associated therewith.
 
“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.
 
“Joined Subsidiaries” has the meaning given to it in the preamble to this
Agreement.
 
“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.
 
“Lender” has the meaning given to it in the preamble to this Agreement.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.
 
“Loan” means the Advances made under this Agreement.
 
“Loan Documents” means this Agreement, the Notes, the ACH Authorization, the
Account Control Agreements, the Joinder Agreements, all UCC Financing
Statements, the Warrant and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.
 
“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, prospects or condition (financial or
otherwise) of the Borrowers (taken as a whole); or (ii) the ability of the
Borrowers to perform the Secured Obligations in accordance with the terms of the
Loan Documents, or the ability of the Lender to enforce any of its rights or
remedies with respect to the Secured Obligations; or (iii) the Collateral or the
Lender’s Liens on the Collateral or the priority of such Liens.
 
 “Maximum Term Loan Amount” means Twenty Million and No/100 Dollars
($20,000,000).
 
“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.
 
 
4

--------------------------------------------------------------------------------

 
 
“Note(s)” means a Term Note.
 
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, now owned or hereafter acquired by any Borrower or in which any
Borrower now holds or hereafter acquires any interest.
 
“Patents” means all letters patent, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.
 
“Permitted Indebtedness” means: (i) Indebtedness of any Borrower in favor of the
Lender arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $500,000 outstanding at any time secured by a lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
Equipment financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business, including Indebtedness incurred in
the ordinary course of business with corporate credit cards; (v) Indebtedness
that also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit that are
secured by cash or cash equivalents and issued on behalf of any Borrower or a
Subsidiary thereof in an amount not to exceed $200,000 at any time outstanding,
(viii) other Indebtedness in an amount not to exceed $500,000 at any time
outstanding, (ix) guarantees of the obligations of any Borrower, (x)
Indebtedness of any Borrower to another Borrower; and (xi) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose materially
more burdensome terms upon any Borrower or any Subsidiary, as the case may be.
 
“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of any Borrower under the terms of applicable repurchase agreements
at the fair market value of such securities in an aggregate amount not to exceed
$250,000 in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the subject repurchase; (iv)
Investments accepted in connection with Permitted Transfers; (v) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of the Borrowers’ business; (vi) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not affiliates, in the ordinary course of business,
provided that this subparagraph (vi) shall not apply to Investments of any
Borrower in any Subsidiary; (vii) Investments consisting of loans not involving
the net transfer on a substantially contemporaneous basis of cash proceeds to
employees, officers or directors relating to the purchase of capital stock of
any Borrower pursuant to employee stock purchase plans or other similar
agreements approved by such Borrower’s Board of Directors; (viii) Investments
consisting of travel advances or other customary business expenses, in each
case, in the ordinary course of business; (ix) Investments in newly-formed
Subsidiaries organized in the United States, provided that such Subsidiaries
enter into a Joinder Agreement promptly after their formation by any Borrower
and execute such other documents as shall be reasonably requested by the Lender;
(x) Investments in other Borrowers; (xi) Investments in Subsidiaries organized
outside of the United States approved in advance in writing by the Lender; (xii)
joint ventures or strategic alliances in the ordinary course of the Borrowers’
business consisting of the nonexclusive licensing of technology, the development
of technology or the providing of technical support, provided that any cash
Investments by any Borrower do not exceed $300,000 in the aggregate in any
fiscal year; and (xiii) additional Investments that do not exceed $250,000 in
the aggregate.
 
 
5

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means any and all of the following: (i) Liens in favor of the
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that the Borrowers maintain adequate reserves therefor in
accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of the Borrowers’ business; provided, that the
payment thereof is not yet required; (v) Liens arising from judgments, decrees
or attachments in circumstances which do not constitute an Event of Default
hereunder; (vi) the following deposits, to the extent made in the ordinary
course of business:  deposits under worker’s compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money liens and liens in
connection with capital leases securing Indebtedness permitted in clause (iii)
of “Permitted Indebtedness”;  (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due; (xi)
Liens on insurance proceeds securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair Borrowers’ use of the related property; (xiv) Liens on cash or cash
equivalents securing obligations permitted under clause (vii) of the definition
of Permitted Indebtedness; and (xv) Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clauses (i) through (xi) above; provided, that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness being extended,
renewed or refinanced (as may have been reduced by any payment thereon) does not
increase.
 
 
6

--------------------------------------------------------------------------------

 
 
“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) non-exclusive and exclusive licenses and similar arrangements for
the use of Intellectual Property in the ordinary course of business (including,
without limitation, licenses of the Arikace product) and licenses that could not
result in a legal transfer of title of the licensed property, or (iii)
dispositions of (x) worn-out, obsolete or surplus Equipment or (y) Intellectual
Property or Licenses that are not material, in each case, at fair market value
in the ordinary course of business, and (iv) other Transfers of assets having a
fair market value of not more than $250,000 in the aggregate in any fiscal year.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, other entity or government.
 
“Preferred Stock” means at any given time any equity security issued by any
Borrower that has any rights, preferences or privileges senior to such
Borrower’s common stock.
 
“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.
 
“Prime Rate” means for any day, the prime rate as reported in The Wall Street
Journal for such day or if such rate is not published, as reasonably determined
by the Lender by reference to a similar publication.
 
“Receivables” means (i) all of the Borrowers’ Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.
 
 “Secured Obligations” means the Borrowers’ obligations under this Agreement
(other than Section 8.1) and any Loan Document (other than the Warrant),
including any obligation to pay any amount now owing or later arising.
 
“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to the Lender in
its sole discretion.
 
 
7

--------------------------------------------------------------------------------

 
 
“Subsequent Financing” means the closing of a Parent private equity financing
primarily for capital-raising purposes which becomes effective after the Closing
Date but shall exclude issuances of (i) shares of common stock, or options to
acquire shares of common stock, in each case issued to directors, officers,
employees and consultants of Borrowers or any Subsidiary pursuant to any
qualified or non-qualified stock option plan or agreement, stock purchase plan
or agreement, stock restriction agreement, employee stock ownership plan,
consultant equity compensation plan or arrangement approved by the Board of
Directors of Parent or an authorized committee thereof, including any repurchase
or stock restriction agreement, or such other options, issuances, arrangements,
agreements or plans intended principally as a means of providing compensation
for employment or services and approved by the Board of Directors of Parent,
(ii) shares of capital stock of Parent, or options, warrants or other rights to
acquire shares of capital stock of Parent (collectively, “Capital Stock
Equivalents”) issued upon the exercise of options or warrants outstanding on the
date of this Agreement or issued or issuable pursuant to any merger,
acquisition, strategic partnership, joint venture, strategic alliance or similar
transaction with another entity by a Borrower or any of its Subsidiaries (iii)
shares of capital stock of Parent or Capital Stock Equivalents issued or
issuable in connection with (x) sponsored research and development,
collaboration, technology license, OEM, manufacturing, distribution, marketing
or other similar agreements or (y) an Indebtedness financing otherwise permitted
herein or (after repayment of the Loan in full) any other  Indebtedness
financing, and (iv) any "equity line" financing or similar equity purchase
arrangement in which the primary counterparty does not permit Lender's
participation or parallel purchase rights.
 
“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which a Borrower owns or controls more
than 50% of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.
 
“Term Loan Advance” means any Term Loan funds advanced under this Agreement.
 
 “Term Loan Interest Rate” means for any day, greater of (a) nine and
one-quarter percentage points (9.25%) plus the sum of (x) the Prime Rate minus
(y) four and one-half percentage points (4.50%) or (b) nine and one-quarter
percentage points (9.25%).
 
“Term Loan Maturity Date” means January 1, 2016.
 
“Term Note” means a Promissory Note in substantially the form of Exhibit B.
 
“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by any
Borrower or in which any Borrower now holds or hereafter acquires any interest.
 
“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.
 
“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
 
 
8

--------------------------------------------------------------------------------

 
 
 “Warrant” means the warrant entered into in connection with the Loan.
 
Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.
 
SECTION 2.  THE LOAN
 
2.1        [Reserved.].
 
2.2         Term Loan.
 
(a)           Advances.  Subject to the terms and conditions of this Agreement,
the Lender will make, and the Borrowers agree to draw, a Term Loan Advance of at
least $10,000,000 on the Closing Date. Beginning on the Closing Date and
continuing through December 31, 2012, the Administrative Borrower may request an
additional Term Loan Advance in the amount of $10,000,0000.  The aggregate
outstanding Term Loan Advances shall in no event exceed the Maximum Term Loan
Amount.
 
(b)           Advance Request.  To obtain a Term Loan Advance, the
Administrative Borrower shall complete, sign and deliver an Advance Request (at
least two business days before the Advance Date) and the Borrowers shall execute
and deliver the Term Note to the Lender.  The Lender shall fund the Term Loan
Advance in the manner requested by the Advance Request provided that each of the
conditions precedent to such Term Loan Advance is satisfied as of the requested
Advance Date.
 
(c)           Interest.  The principal balance of each Term Loan Advance shall
bear interest thereon from such Advance Date at the Term Loan Interest Rate
based on a year consisting of 360 days, with interest computed daily based on
the actual number of days elapsed.  The Term Loan Interest Rate will float and
change on the day the Prime Rate changes from time to time.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Payment.  The Borrowers will pay interest in arrears on each Term
Loan Advance on the first day of each month, beginning the month after the
Advance Date.  The Borrowers shall repay the aggregate Term Loan principal
balance that is outstanding on the Amortization Date in thirty (30) equal
monthly installments of principal and interest commencing on the applicable
Amortization Date and continuing on the first business day of each month
thereafter with any yet to accrue amortization payments due on the Term Loan
Maturity Date.  The entire Term Loan principal balance and all accrued but
unpaid interest hereunder, shall be due and payable on the Term Loan Maturity
Date.  The Borrowers shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
The Lender will initiate debit entries to the Administrative Borrower’s account
as authorized on the ACH Authorization on each payment date of all periodic
obligations payable to the Lender under each Term Note or Term Advance.
 
2.3          Maximum Interest.  Notwithstanding any provision in this Agreement,
the Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”).  If a court of competent jurisdiction shall finally determine
that the Borrowers have actually paid to the Lender an amount of interest in
excess of the amount that would have been payable if all of the Secured
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by the Borrowers shall be applied as
follows:  first, to the payment of principal outstanding on the Notes; second,
after all principal is repaid, to the payment of Lender’s costs, expenses,
professional fees and any other Secured Obligations; and third, after all
Secured Obligations are repaid, the excess (if any) shall be refunded to the
Borrowers.
 
2.4          Default Interest.  In the event any payment is not paid on the
scheduled payment date, an amount equal to five percentage points (5%) of the
past due amount shall be payable on demand. In addition, upon the occurrence and
during the continuation of an Event of Default hereunder, all Secured
Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.2(c) plus five percentage points (5%) per annum.  In the
event any interest is not paid when due hereunder, delinquent interest shall be
added to principal and shall bear interest on interest, compounded at the rate
set forth in Section 2.2(c) or Section 2.4, as applicable.
 
2.5          Prepayment.  At the Borrowers’ option upon at least 7 business days
prior notice to the Lender from the Administrative Borrower, the Borrowers may
prepay all, but not less than all, of the outstanding Advances by paying entire
principal balance, all accrued and unpaid interest, together with a prepayment
charge equal to the following percentage of the Advance amount being prepaid: if
such Advance amounts are prepaid in any of the first twelve (12) months
following the Closing Date, 3%; after twelve (12) months but prior to twenty
four (24) months, 2%; and thereafter, 1% (each, a “Prepayment Charge”).  The
Borrowers agree that the Prepayment Charge is a reasonable calculation of the
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the
Advances.  The Borrowers shall prepay the outstanding amount of all principal
and accrued interest and unpaid interest upon a Change in Control.
 
 
10

--------------------------------------------------------------------------------

 
 
2.6          End of Term Charge.  On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that the Borrowers prepay the outstanding Secured
Obligations, or (iii) the date that the Secured Obligations become due and
payable, the Borrowers shall pay the Lender a charge equal to 1.95% of the
original principal amount of all Advances made. Notwithstanding the required
payment date of such charge, it shall be deemed earned by the Lender as of the
Closing Date.
 
SECTION 3.  SECURITY INTEREST
 
3.1          As security for the prompt, complete and indefeasible payment when
due (whether on the payment dates or otherwise) of all the Secured Obligations,
the Borrowers grant to the Lender a security interest in all of the Borrowers’
personal property now owned or hereafter acquired, including the following
(collectively, the “Collateral”):  (a) Receivables; (b) Equipment; (c) Fixtures;
(d) General Intangibles (other than Intellectual Property); (e) Inventory; (f)
Investment Property (but excluding thirty-five percent (35%) of the capital
stock of any foreign Subsidiary if to include such capital stock as Collateral
would cause Parent adverse tax consequences under Internal Revenue Section 956
(or any successor statute); (g) Deposit Accounts; (h) Cash; (i) Goods; and other
tangible and intangible personal property of the Borrowers whether now or
hereafter owned or existing, leased, consigned by, or acquired by, any Borrower
and wherever located; and, to the extent not otherwise included, all Proceeds of
each of the foregoing and all accessions to, substitutions and replacements for,
and rents, profits and products of each of the foregoing; provided,
however, that the Collateral shall include all Accounts and General Intangibles
(other than Intellectual Property Licenses which prohibit such assignment
(unless such provision would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406 or 9-408
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity)) that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”).  Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of the
Lender’s security interest in the Rights to Payment.
 
SECTION 4.  CONDITIONS PRECEDENT TO LOAN
 
The obligations of the Lender to make the Loan hereunder are subject to the
satisfaction by the Borrowers of the following conditions:
 
4.1          Initial Advance.  On or prior to the Closing Date, the Borrowers
shall have delivered to the Lender the following:
 
(a)           executed originals of the Loan Documents, Account Control
Agreements, a legal opinion of the Borrowers’ counsel, and all other documents
and instruments reasonably required by the Lender to effectuate the transactions
contemplated hereby or to create and perfect the Liens of the Lender with
respect to all Collateral, in all cases in form and substance reasonably
acceptable to the Lender;
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           certified copy of resolutions of each Borrower’s board of
directors evidencing approval of (i) the Loan and other transactions evidenced
by the Loan Documents; and (ii) the Warrant and transactions evidenced thereby;
 
(c)           certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of each Borrower;
 
(d)           a certificate of good standing for each Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which
such Borrower does business and where the failure to be qualified would have a
Material Adverse Effect;
 
(e)            payment of the Facility Charge and reimbursement of the Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the initial Advance; and
 
(f)            such other documents as the Lender may reasonably request.
 
4.2         All Advances.  On each Advance Date:
 
(a)           The Lender shall have received (i) an Advance Request from the
Administrative Borrower and a Note from the Borrowers for the relevant Advance
as required by Section 2.2(b), each duly executed by the applicable Borrower’s
Chief Executive Officer or Chief Financial Officer, and (ii) any other documents
the Lender may reasonably request.
 
(b)           The representations and warranties of the Borrower set forth in
this Agreement and in the Warrant shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
 
(c)           The Borrowers shall be in compliance in all material respects with
all the terms and provisions set forth herein and in each other Loan Document on
its part to be observed or performed, and at the time of and immediately after
such Advance no Event of Default shall have occurred and be continuing.
 
(d)           Each Advance Request shall be deemed to constitute a
representation and warranty by the Borrowers on the relevant Advance Date as to
the matters specified in paragraphs (b) and (c) of this Section 4.2 and as to
the matters set forth in the Advance Request.
 
4.3           No Default.  As of the Closing Date and each Advance Date, (i) no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 5.  REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
 
Each Borrower represents and warrants that:
 
5.1          Corporate Status.  Each Borrower is a corporation duly organized,
legally existing and in good standing under the laws of its State of
incorporation, and is duly qualified as a foreign corporation in all
jurisdictions in which the nature of its business or location of its properties
require such qualifications and where the failure to be qualified could
reasonably be expected to have a Material Adverse Effect.  Each Borrower’s
present name, former names (if any), locations, place of formation, tax
identification number, organizational identification number and other
information are correctly set forth in Exhibit C, as may be updated by the
Administrative Borrower in a written notice (including any Compliance
Certificate) provided to the Lender after the Closing Date.
 
5.2          Collateral.  Each Borrower owns the Collateral and the Intellectual
Property, free of all Liens, except for Permitted Liens.  Each Borrower has the
power and authority to grant to the Lender a Lien in the Collateral as security
for the Secured Obligations .
 
5.3          Consents.  Each Borrower’s execution, delivery and performance of
the Notes, this Agreement and all other Loan Documents, and the Parent’s
execution of the Warrant, (i) have been duly authorized by all necessary
corporate action of such Borrower, (ii) will not result in the creation or
imposition of any Lien upon the Collateral, other than Permitted Liens and the
Liens created by this Agreement and the other Loan Documents, (iii) do not
violate any provisions of such Borrower’s Certificate or Articles of
Incorporation (as applicable), bylaws, or any, law, regulation, order,
injunction, judgment, decree or writ to which such Borrower is subject and (iv)
except as described on Schedule 5.3, do not violate any contract or agreement to
which such Borrower is a party or require the consent or approval of any other
Person.  The individual or individuals executing the Loan Documents on behalf of
the Borrowers are duly authorized to do so.
 
5.4          Material Adverse Effect.  Since December 31, 2011, no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing. No Borrower is aware of any event likely to occur
that is reasonably expected to result in a Material Adverse Effect.
 
5.5          Actions Before Governmental Authorities.  Except as described on
Schedule 5.5, there are no actions, suits or proceedings at law or in equity or
by or before any governmental authority now pending or, to the knowledge of any
Borrower, threatened against or affecting any Borrower or its property.
 
5.6          Laws.  No Borrower is in violation of any law, rule or regulation,
or in default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect.  No Borrower is in default in any manner
under any provision of any agreement or instrument evidencing indebtedness, or
any other material agreement to which it is a party or by which it is bound.
 
 
13

--------------------------------------------------------------------------------

 
 
5.7          Information Correct and Current.  No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
any Borrower to the Lender in connection with any Loan Document or included
therein or delivered pursuant thereto contained, contains or will contain any
material misstatement of fact or omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by any Borrower to the Lender shall be (i)
provided in good faith and based on the most current data and information
available to such Borrower, and (ii) the most current of such projections
provided to such Borrower’s Board of Directors.
 
5.8         Tax Matters.  Except as described on Schedule 5.8, (a) each Borrower
has filed all federal, state and local tax returns that it is required to file,
(b) each Borrower has duly paid or fully reserved for all taxes or installments
thereof (including any interest or penalties) as and when due, which have or may
become due pursuant to such returns, and (c) each Borrower has paid or fully
reserved for any tax assessment received by such Borrower for the three (3)
years preceding the Closing Date, if any (including any taxes being contested in
good faith and by appropriate proceedings).
 
5.9          Intellectual Property Claims.  Each Borrower is the sole owner of,
or otherwise has the right to use, its Intellectual Property.  Except as
described on Schedule 5.9,(i) each of the material Copyrights, Trademarks and
Patents is valid and enforceable, (ii) no material part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and
(iii) no claim has been made to any Borrower that any material part of the
Intellectual Property violates the rights of any third party. Exhibit D is a
true, correct and complete list of each Borrower’s Patents, registered
Trademarks, registered Copyrights, and material agreements under which each
Borrower licenses Intellectual Property from third parties (other than
shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by each Borrower or any Subsidiary, in each case
as of the Closing Date. No Borrower is in material breach of, nor has any
Borrower failed to perform any material obligations under, any of the foregoing
contracts, licenses or agreements and, to any Borrower’s knowledge, no third
party to any such contract, license or agreement is in material breach thereof
or has failed to perform any material obligations thereunder.
 
5.10        Intellectual Property.  Except as described on Schedule 5.10, each
Borrower has, or in the case of any proposed business, will have, all material
rights with respect to Intellectual Property necessary in the operation or
conduct of such Borrower’s business as currently conducted and proposed to be
conducted by such Borrower.  Without limiting the generality of the foregoing,
and in the case of Licenses, except for restrictions that are unenforceable
under Division 9 of the UCC, each Borrower has the right, to the extent required
to operate such Borrower’s business, to freely transfer, license or assign
Intellectual Property without condition, restriction or payment of any kind
(other than license payments in the ordinary course of business) to any third
party, and each Borrower owns or has the right to use, pursuant to valid
licenses, all software development tools, library functions, compilers and all
other third-party software and other items that are used in the design,
development, promotion, sale, license, manufacture, import, export, use or
distribution of Borrower Products.
 
 
14

--------------------------------------------------------------------------------

 
 
5.11        Borrower Products.  Except as described on Schedule 5.11, no
Intellectual Property owned by any Borrower or any Borrower Product has been or
is subject to any actual or, to the knowledge of any Borrower, threatened
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any manner such Borrower’s use, transfer or licensing thereof or that may affect
the validity, use or enforceability thereof. There is no decree, order,
judgment, agreement, stipulation, arbitral award or other provision entered into
in connection with any litigation or proceeding that obligates any Borrower to
grant licenses or ownership interest in any future Intellectual Property related
to the operation or conduct of the business of any Borrower or any Borrower
Products.  No Borrower has received any written notice or claim, or, to the
knowledge of any Borrower, oral notice or claim, challenging or questioning any
Borrower’s ownership in any Intellectual Property (or written notice of any
claim challenging or questioning the ownership in any licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to any Borrower’s
knowledge, is there a reasonable basis for any such claim.  No Borrower’s use of
its Intellectual Property nor the production and sale of any Borrower Products
infringes the Intellectual Property or other rights of others.
 
5.12        Financial Accounts.  Exhibit E, as it may be updated by the
Administrative Borrower in a written notice provided to the Lender after the
Closing Date, is a true, correct and complete list of (a) all banks and other
financial institutions at which any Borrower or any Subsidiary maintains Deposit
Accounts and (b) all institutions at which any Borrower or any Subsidiary
maintains an account holding Investment Property, and such exhibit correctly
identifies the name, address and telephone number of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.
 
5.13        Employee Loans.  Except for Permitted Investments, no Borrower has
any outstanding loans to any employee, officer or director of any Borrower, nor
has any Borrower guaranteed the payment of any loan made to an employee, officer
or director of any Borrower by a third party.
 
5.14        Capitalization and Subsidiaries.  Each Borrower’s capitalization as
of the Closing Date is set forth on Schedule 5.14 annexed hereto.  No Borrower
owns any stock, partnership interest or other securities of any Person, except
for Permitted Investments.  Attached as Schedule 5.14, as such schedule may be
updated by the Administrative Borrower in a written notice provided after the
Closing Date, is a true, correct and complete list of each Subsidiary.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 6.  INSURANCE; INDEMNIFICATION
 
6.1          Coverage.  Each Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form (except for
products liability coverage, which may be on a claims made basis), against risks
customarily insured against in such Borrower’s line of business.  Such risks
shall include the risks of bodily injury, including death, property damage,
personal injury, advertising injury, and contractual liability.  Borrower’s must
maintain a minimum of $1,000,000 of commercial general liability insurance for
each occurrence and a minimum of $2,000,000 in the aggregate.  Parent has and
agrees to maintain a minimum of $2,000,000 of directors and officers’ insurance
for each occurrence and $5,000,000 in the aggregate.  So long as there are any
Secured Obligations outstanding, each Borrower shall also cause to be carried
and maintained insurance upon the Collateral, insuring against all risks of
physical loss or damage howsoever caused, in an amount not less than the full
replacement cost of the Collateral, provided that such insurance may be subject
to standard exceptions and deductibles.  Each Borrower shall also carry and
maintain a fidelity insurance policy in an amount not less than $100,000.
 
6.2          Certificates.  Each Borrower shall deliver to the Lender
certificates of insurance that evidence such Borrower’s compliance with its
insurance obligations in Section 6.1 and the obligations contained in this
Section 6.2.  Each Borrower’s insurance certificate shall state the Lender is an
additional insured for commercial general liability, an additional insured and a
loss payee for all risk property damage insurance and subject to the insurer’s
approval, a loss payee for fidelity insurance.  Attached to the certificates of
insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance and
fidelity.  All certificates of insurance will provide for a minimum of thirty
(30) days advance written notice to the Lender of cancellation.  Any failure of
the Lender to scrutinize such insurance certificates for compliance is not a
waiver of any of the Lender’s rights, all of which are reserved.
 
6.3          Indemnity.  Each Borrower agrees to indemnify and hold the Lender
and its officers, directors, employees, agents, in-house attorneys,
representatives and shareholders harmless from and against any and all claims,
costs, expenses, damages and liabilities (including such claims, costs,
expenses, damages and liabilities based on liability in tort, including strict
liability in tort), including reasonable attorneys’ fees and disbursements and
other costs of investigation or defense (including those incurred upon any
appeal), that may be instituted or asserted against or incurred by the Lender or
any such Person as the result of credit having been extended, suspended or
terminated in accordance with this Agreement and the other Loan Documents or the
administration of such credit, or in connection with or arising out of the
transactions contemplated hereunder and thereunder, or any actions or failures
to act in connection therewith, or arising out of the disposition or utilization
of the Collateral, excluding in all cases claims resulting solely from the
Lender’s gross negligence or willful misconduct. Each Borrower agrees to pay,
and to save the Lender harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all excise, sales or other
similar taxes (excluding taxes imposed on or measured by the net income of the
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 7.  COVENANTS OF BORROWER
 
Each Borrower agrees as follows:
 
7.1          Financial Reports.  The Administrative Borrower shall furnish to
the Lender the Compliance Certificate in the form of Exhibit F monthly within
thirty (30) days after the end of each month and the financial statements listed
hereinafter (the “Financial Statements”):
 
(a)           as soon as practicable (and in any event within thirty (30) days)
after the end of each month, unaudited interim and year-to-date financial
statements as of the end of such month (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against any Borrower) or any other occurrence that would reasonably be
expected to have a Material Adverse Effect, all certified by the Administrative
Borrower’s Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, (ii) that they are subject to normal year end adjustments, and (iii)
they do not contain certain non-cash items that are customarily included in
quarterly and annual financial statements;
 
(b)           as soon as practicable (and in any event within forty (40) days)
after the end of each calendar  quarter, unaudited interim and year-to-date
financial statements as of the end of such calendar quarter (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows accompanied by a report
detailing any material contingencies (including the commencement of any material
litigation by or against any Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect,  certified by the
Administrative Borrower’s Chief Executive Officer or Chief Financial Officer to
the effect that they have been prepared in accordance with GAAP, except (i) for
the absence of footnotes, and (ii) that they are subject to normal year end
adjustments; as well as the most recent capitalization table for each Borrower,
including the weighted average exercise price of employee stock options;
 
(c)           as soon as practicable (and in any event within one hundred fifty
(150) days) after the end of each fiscal year, unqualified audited financial
statements as of the end of such year (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by the Borrowers and
reasonably acceptable to the Lender, accompanied by any management report from
such accountants; provided, that consolidating financial statements may be
prepared by Borrrower;
 
(d)           [Reserved.]
 
 
17

--------------------------------------------------------------------------------

 
 
(e)           promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that any
Borrower has made available to holders of its Preferred Stock and copies of any
regular, periodic and special reports or registration statements that any
Borrower files with the Securities and Exchange Commission or any governmental
authority that may be substituted therefor, or any national securities exchange;
provided that delivery hereunder shall be deemed made when Parent notifies the
Lender that the subject document is available on Parent’s website or a public
database;
 
(f)           at the same time and in the same manner as it gives to its
directors, copies of all notices, minutes, consents and other materials that any
Borrower provides to its directors in connection with meetings of the Board of
Directors, and within thirty (30) days after each such meeting, minutes of such
meeting; provided, that each Borrower may, in good faith, withhold any
information from the Lender and/or redact any and all minutes, to the extent
that (i) access to such information or minutes would adversely affect the
attorney-client privilege between such Borrower and its counsel, (ii) access to
such information or minutes could reasonably be expected to result in disclosure
of trade secrets or a conflict of interest, (iii) the Lender is the subject
matter of such information or the topic of discussion in such portion of such
minutes, (iv) such information is related to executive sessions or officer
performance and/or (v) such information is subject to a confidentiality
agreement; and
 
(g)           financial and business projections promptly following their
approval by each Borrower’s Board of Directors, as well as budgets, operating
plans and other financial information reasonably requested by the Lender.
 
The executed Compliance Certificate may be sent via facsimile to the Lender at
(650) 473-9194 or via e-mail to bjadot@HTGC.com.  All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to bjadot@HTGC.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be sent via facsimile to the Lender at:
(866) 468-8916, attention Chief Credit Officer.
 
7.2          Management Rights.  Each Borrower shall permit any representative
that the Lender authorizes, including its attorneys and accountants, to inspect
the Collateral and examine and make copies and abstracts of the books of account
and records of such Borrower at reasonable times and upon reasonable notice
during normal business hours.  In addition, any such representative shall have
the right to meet with management and officers of each Borrower to discuss such
books of account and records.  In addition, the Lender shall be entitled at
reasonable times and intervals to consult with and advise the management and
officers of each Borrower concerning significant business issues affecting the
Borrowers.  Such consultations shall not unreasonably interfere with the
Borrowers’ business operations.  The parties intend that the rights granted the
Lender shall constitute “management rights” within the meaning of 29 C.F.R
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by the Lender with respect to any business issues shall not be
deemed to give the Lender, nor be deemed an exercise by the Lender of, control
over any Borrower’s management or policies.
 
 
18

--------------------------------------------------------------------------------

 
 
7.3           Further Assurances.  Each Borrower shall from time to time
execute, deliver and file, alone or with the Lender, any financing statements,
security agreements, collateral assignments, notices, control agreements, or
other documents to perfect or give the highest priority to the Lender’s Lien on
the Collateral.  Each Borrower shall from time to time procure any instruments
or documents as may be requested by the Lender, and take all further action that
may be necessary or desirable, or that the Lender may reasonably request, to
perfect and protect the Liens granted hereby and thereby.  In addition, and for
such purposes only, each Borrower hereby authorizes the Lender to execute and
deliver on behalf of such Borrower and to file such financing statements,
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of such Borrower either in the Lender’s
name or in the name of the Lender as agent and attorney-in-fact for such
Borrower if Borrower unreasonably withholds or delays the delivery of such
signatures.  Each Borrower shall protect and defend such Borrower’s title to the
Collateral and the Lender’s Lien thereon against all Persons claiming any
interest adverse to such Borrower or the Lender other than Permitted
Liens.  Each Borrower shall, as soon as practicable and in any event within
thirty (30) days of the Closing Event, terminate all UCC financing statements in
favor of General Electric Capital Corporation which reference leases that have
been paid in full.
 
7.4           [Reserved.]
 
7.5           Indebtedness.  No Borrower shall create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on any Borrower an obligation to
prepay any Indebtedness, except for the conversion of Indebtedness into equity
securities and the payment of cash in lieu of fractional shares in connection
with such conversion.
 
7.6           Collateral.  Each Borrower shall at all times keep the Collateral,
the Intellectual Property and all other property and assets used in such
Borrower’s business or in which such Borrower now or hereafter holds any
interest free and clear from any legal process or Liens whatsoever (except for
Permitted Liens), and shall give the Lender prompt written notice of any legal
process affecting the Collateral, the Intellectual Property, such other property
and assets, or any Liens (except for Permitted Liens) thereon.  Each Borrower
shall cause its Subsidiaries to protect and defend such Subsidiary’s title to
its assets from and against all Persons claiming any interest adverse to such
Subsidiary, and each Borrower shall cause its Subsidiaries at all times to keep
such Subsidiary’s property and assets free and clear from any legal process or
Liens whatsoever (except for Permitted Liens), and shall give the Lender prompt
written notice of any legal process affecting such Subsidiary’s assets. No
Borrower shall agree with any Person other than the Lender not to encumber its
property (except for negative pledges in favor of holders of Permitted Liens
described in clause (vii) of such definition).
 
7.7           Investments.  No Borrower shall directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.
 
 
19

--------------------------------------------------------------------------------

 
 
7.8           Distributions.  No Borrower shall, or allow any Subsidiary to, (a)
repurchase or redeem any class of stock or other equity interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case, the repurchase or redemption price
does not exceed the fair market value of such stock or equity interest, or (b)
declare or pay any cash dividend or make a cash distribution on any class of
stock or other equity interest, except that a Subsidiary may pay dividends or
make distributions to its equity owners, or (c) lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third party in excess of $100,000 in the aggregate, or (d) waive, release or
forgive any indebtedness owed by any employees, officers or directors in excess
of $100,000 in the aggregate.
 
7.9           Transfers.  Except for Permitted Transfers, no Borrower shall
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of their assets.
 
7.10         Mergers or Acquisitions.  No Borrower shall merge or consolidate
(except with another Borrower), or permit any of its Subsidiaries to merge or
consolidate, with or into any other business organization (other than mergers or
consolidations of a Subsidiary into another Subsidiary or into a Borrower), or
acquire, or permit any of its Subsidiaries to acquire, all or substantially all
of the capital stock or property of another Person.
 
7.11         Taxes.  Each Borrower and its Subsidiaries shall pay when due all
taxes, fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against such
Borrower, the Lender or the Collateral or upon such Borrower’s ownership,
possession, use, operation or disposition thereof or upon such Borrower’s rents,
receipts or earnings arising therefrom.  Each Borrower shall file on or before
the due date therefor all personal property tax returns in respect of the
Collateral.  Notwithstanding the foregoing, a Borrower may contest, in good
faith and by appropriate proceedings, taxes for which such Borrower maintains
adequate reserves therefor in accordance with GAAP.
 
7.12         Corporate Changes.  No Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to the Lender.  No Borrower nor any Subsidiary shall
suffer a Change in Control. No Borrower nor any Subsidiary shall relocate its
chief executive office or its principal place of business unless: (i) it has
provided prior written notice to the Lender; and (ii) such relocation shall be
within the continental United States.  No Borrower nor any Subsidiary shall
relocate any item of Collateral (other than (x) sales of Inventory in the
ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to $150,000 in any fiscal year (other than relocations of Equipment
in the ordinary course of business to establish additional sources to
manufacture Borrower’s Products), and (z) relocations of Collateral from a
location described on Exhibit C to another location described on Exhibit C)
unless (i) it has provided prompt written notice to the Lender, (ii) such
relocation is within the continental United States and, (iii) if such relocation
is to a third party bailee, it has delivered a bailee agreement in form and
substance reasonably acceptable to the Lender.
 
 
20

--------------------------------------------------------------------------------

 
 
7.13         Deposit Accounts.  No Borrower nor any Subsidiary shall maintain
any Deposit Accounts, or accounts holding Investment Property, except with
respect to which the Lender has an Account Control Agreement; provided, that
Borrowers shall deliver an Account Control Agreement for (i) Wells Fargo Bank,
National Association, account no. 070491230905172 and (ii) Merrill Lynch,
Pierce, Fenner & Smith Incorporated account no. 5VL-02045, in each case, as soon
as practicable and in any event on or prior to July 11, 2012.
 
7.14         Joinder.  Each Borrower shall notify the Lender of each Subsidiary
formed subsequent to the Closing Date and, within 15 days of formation, shall
cause any such Subsidiary organized under the laws of any State within the
United States to execute and deliver to the Lender a Joinder Agreement.
 
7.15         [Reserved.]
 
SECTION 8.  RIGHT TO INVEST
 
8.1           The Lender or its assignee or nominee shall have the right, in its
discretion, to participate in a Subsequent Financing in an amount of up to
$1,000,000 on the same terms, conditions and pricing afforded to others
participating in any such Subsequent Financing.  The foregoing notwithstanding,
such participation right shall terminate on the earlier or (a) the Lender’s
declining to participate for its full allocation in any Subsequent Financing, or
(b) such time as the Lender has participated for $1,000,000 in a Subsequent
Financing.
 
SECTION 9.  EVENTS OF DEFAULT
 
The occurrence of any one or more of the following events shall be an Event of
Default:
 
9.1           Payments.  The Borrowers fail to pay (a) any principal or interest
when due under this Agreement or the Notes or (ii) fails to pay any other
amounts due under any of the other Loan Documents within five (5) days of when
due; provided, that, in each case, it will not be a violation of this Section
9.1 if the Borrower has sufficient funds in the account subject to the ACH
Authorization, but Lender fails to timely make any ACH transfer or any technical
malfunction (not the result of any action or inaction of the Borrower) occurs so
long as the Borrower makes such payment within three (3) business days after it
has received written notice of such technical malfunction; or
 
9.2           Covenants.  Any Borrower breaches or defaults in the performance
of any covenant or Secured Obligation under this Agreement, the Notes, or any of
the other Loan Documents, and (a) with respect to a default under any covenant
under this Agreement (other than under Sections 6, 7.5, 7.6, 7.7, 7.8 or 7.9)
such default continues for more than twenty (20) days after the earlier of the
date on which (i) the Lender has given notice of such default to such Borrower
and (ii) such Borrower has actual knowledge of such default or (b) with respect
to a default under any of Sections 6, 7.5, 7.6, 7.7, 7.8 or 7.9, the occurrence
of such default; or
 
 
21

--------------------------------------------------------------------------------

 
 
9.3           Material Adverse Effect.  A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or
 
9.4           Other Loan Documents.  The occurrence of any default under any
Loan Document or any other agreement between any Borrower and the Lender and
such default continues for more than twenty (20) days after the earlier of (a)
the Lender has given notice of such default to such Borrower, or (b) such
Borrower has actual knowledge of such default; or
 
9.5           Representations.  Any representation or warranty made by any
Borrower in any Loan Document or in the Warrant shall have been false or
misleading in any material respect; or
 
9.6           Insolvency.  Any Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or shall become insolvent; or (iii) shall file a voluntary petition in
bankruptcy; or (iv) shall file any petition, answer, or document seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation pertinent to such circumstances; or (v) shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, or liquidator of such
Borrower or of all or any substantial part (i.e., 33-1/3% or more) of the assets
or property of such Borrower; or (vi) shall cease operations of its business as
its business has normally been conducted, or terminate substantially all of its
employees; or (vii) any Borrower or its directors or majority shareholders shall
take any action initiating any of the foregoing actions described in clauses (i)
through (vi); or (B) either (i) sixty (60) days shall have expired after the
commencement of an involuntary action against such Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of such Borrower being stayed; or (ii)
a stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) any Borrower
shall file any answer admitting or not contesting the material allegations of a
petition filed against such Borrower in any such proceedings; or (iv) the court
in which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) sixty (60) days shall have expired
after the appointment, without the consent or acquiescence of such Borrower, of
any trustee, receiver or liquidator of such Borrower or of all or any
substantial part of the properties of such Borrower without such appointment
being vacated; or
 
9.7           Attachments; Judgments.  Any portion of any Borrower’s assets is
attached or seized, or a levy is filed against any such assets (having a fair
market value in excess of $100,000), or a judgment or judgments is/are entered
for the payment of money, individually or in the aggregate, of at least $300,000
for which such Borrower has not been reimbursed by or which is not within the
coverage of its insurer (and as to which the insurer has not disclaimed
coverage), or any Borrower is enjoined or in any way prevented by court order
from conducting any material part of its business; or
 
 
22

--------------------------------------------------------------------------------

 
 
9.8           Other Obligations.  The occurrence of any default under any
agreement or obligation of any Borrower involving any Indebtedness in excess of
$300,000, or the occurrence of any default under any agreement or obligation of
any Borrower that could reasonably be expected to have a Material Adverse
Effect.
 
SECTION 10.  REMEDIES
 
10.1         General.  Upon and during the continuance of any one or more Events
of Default, (i) the Lender may, at its option, accelerate and demand payment of
all or any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.6, the
Notes and all of the Secured Obligations shall automatically be accelerated and
made due and payable, in each case without any further notice or act), and (ii)
the Lender may notify any Borrower’s account debtors to make payment directly to
the Lender, compromise the amount of any such account on such Borrower’s behalf
and endorse the Lender’s name without recourse on any such payment for deposit
directly to the Lender’s account.  The Lender may exercise all rights and
remedies with respect to the Collateral under the Loan Documents or otherwise
available to it under the UCC and other applicable law, including the right to
release, hold, sell, lease, liquidate, collect, realize upon, or otherwise
dispose of all or any part of the Collateral and the right to occupy, utilize,
process and commingle the Collateral.  All of the Lender’s rights and remedies
shall be cumulative and not exclusive.
 
10.2         Collection; Foreclosure.  Upon the occurrence and during the
continuance of any Event of Default, the Lender may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as the Lender
may elect.  Any such sale may be made either at public or private sale at its
place of business or elsewhere.  Each Borrower agrees that any such public or
private sale may occur upon ten (10) calendar days’ prior written notice to
Parent.  The Lender may require each Borrower to assemble the Collateral and
make it available to the Lender at a place designated by the Lender that is
reasonably convenient to the Lender and such Borrower.  The proceeds of any
sale, disposition or other realization upon all or any part of the Collateral
shall be applied by the Lender in the following order of priorities:
 
First, to the Lender in an amount sufficient to pay in full the Lender’s costs
and professionals’ and advisors’ fees and expenses as described in Section
11.11;
 
Second, to the Lender in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, and the Default Rate
interest), in such order and priority as the Lender may choose in its sole
discretion; and
 
Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to the Administrative Borrower or its representatives or as a court of competent
jurisdiction may direct.
 
 
23

--------------------------------------------------------------------------------

 
 
The Lender shall be deemed to have acted reasonably in the custody, preservation
and disposition of any of the Collateral if it complies with the obligations of
a secured party under the UCC.
 
10.3         No Marshalling.  The Lender shall be under no obligation to marshal
any of the Collateral for the benefit of any Borrower or any other Person, and
each Borrower expressly waives all rights, if any, to require the Lender to
marshal any Collateral.
 
10.4         Cumulative Remedies.  The rights, powers and remedies of the Lender
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative.  The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of the Lender.
 
SECTION 11.  MISCELLANEOUS
 
11.1         Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
 
11.2         Notice.  Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:
 

 
(a) 
If to Lender:

 
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention:  Associate General Counsel and R. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
Facsimile:  XXX-XXX-XXXX
Telephone:  XXX-XXX-XXXX
 

 
(b) 
If to Borrower:

 
INSMED INCORPORATED
Attention:  Chief Financial Officer
 
 
24

--------------------------------------------------------------------------------

 
 
Princeton Corporate Plaza
9 Deer Park Drive, Suite C
Monmouth Junction, NJ 08852-1919
Facsimile:  732-438-9435
Telephone:  732-997-4552
or to such other address as each party may designate for itself by like notice.
 
11.3         Entire Agreement; Amendments.  This Agreement, the Notes, and the
other Loan Documents constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and thereof, and
supersede and replace in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof (including the Lender’s
revised proposal letter dated May 30, 2012).  None of the terms of this
Agreement, the Notes or any of the other Loan Documents may be amended except by
an instrument executed by each of the parties hereto.
 
11.4         No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
11.5         No Waiver.  The powers conferred upon the Lender by this Agreement
are solely to protect its rights hereunder and under the other Loan Documents
and its interest in the Collateral and shall not impose any duty upon the Lender
to exercise any such powers.  No omission or delay by the Lender at any time to
enforce any right or remedy reserved to it, or to require performance of any of
the terms, covenants or provisions hereof by any Borrower at any time
designated, shall be a waiver of any such right or remedy to which the Lender is
entitled, nor shall it in any way affect the right of the Lender to enforce such
provisions thereafter.
 
11.6         Survival.  All agreements, representations and warranties contained
in this Agreement, the Notes and the other Loan Documents or in any document
delivered pursuant hereto or thereto shall be for the benefit of the Lender and
shall survive the execution and delivery of this Agreement.  For the avoidance
of doubt, it is understood and agreed that Sections 6.3, 8.1 and 11.14 shall
survive the payment in full of the Secured Obligations.
 
11.7         Successors and Assigns.  The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on each
Borrower and its permitted assigns (if any).  No Borrower shall assign its
obligations under this Agreement, the Notes or any of the other Loan Documents
without the Lender’s express prior written consent, and any such attempted
assignment shall be void and of no effect.  The Lender may assign, transfer, or
endorse its rights hereunder and under the other Loan Documents without prior
notice to any of the Borrowers, and all of such rights shall inure to the
benefit of the Lender’s successors and assigns.
 
 
25

--------------------------------------------------------------------------------

 
 
11.8         Governing Law.  This Agreement, the Notes and the other Loan
Documents have been negotiated and delivered to the Lender in the State of
California, and shall have been accepted by the Lender in the State of
California.  Payment to the Lender by the Borrowers of the Secured Obligations
is due in the State of California.  This Agreement, the Notes and the other Loan
Documents shall be governed by, and construed and enforced in accordance with,
the laws of the State of California, excluding conflict of laws principles that
would cause the application of laws of any other jurisdiction.
 
11.9         Consent to Jurisdiction and Venue.  All judicial proceedings (to
the extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement, the Notes or any of the other
Loan Documents may be brought in any state or federal court located in the State
of California.  By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement, the Notes or the
other Loan Documents.  Service of process on any party hereto in any action
arising out of or relating to this Agreement shall be effective if given in
accordance with the requirements for notice set forth in Section 11.2, and shall
be deemed effective and received as set forth in Section 11.2.  Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of either party to bring proceedings in the courts of any
other jurisdiction.
 
11.10       Mutual Waiver of Jury Trial / Judicial Reference.
 
(a)         Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws.  EACH BORROWER AND THE LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY BORROWER AGAINST THE LENDER OR ITS
ASSIGNEE OR BY THE LENDER OR ITS ASSIGNEE AGAINST ANY BORROWER.  This waiver
extends to all such Claims, including Claims that involve Persons other than the
Borrowers and the Lender; Claims that arise out of or are in any way connected
to the relationship between the Borrowers and the Lender; and any Claims for
damages, breach of contract, tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement, any other Loan
Document.
 
(b)         If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California.  Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)         In the event Claims are to be resolved by judicial reference, either
party may seek from a court identified in Section 11.9, any prejudgment order,
writ or other relief and have such prejudgment order, writ or other relief
enforced to the fullest extent permitted by law notwithstanding that all Claims
are otherwise subject to resolution by judicial reference.
 
11.11       Professional Fees.  The Borrowers promise to pay all of the Lender’s
fees and expenses necessary to finalize the loan documentation, including but
not limited to reasonable invoiced attorneys fees, UCC searches, filing costs,
and other miscellaneous expenses. In addition, the Borrowers promise to pay any
and all reasonable attorneys’ and other professionals’ fees and expenses
(including fees and expenses of in-house counsel) incurred by the Lender after
the Closing Date in connection with or related to:  (a) the Loan; (b) the
administration (exclusive of normal overhead), collection, or enforcement of the
Loan; (c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to any Borrower or the Collateral, and any appeal or review thereof; and
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to any Borrower, the
Collateral, the Loan Documents, including representing the Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of any Borrower’s estate, and any appeal or review thereof.
 
11.12       Confidentiality.  The Lender acknowledges that certain items of
Collateral and information provided to the Lender by the Borrowers are
confidential and proprietary information of the Borrowers, if and to the extent
such information either (x) is marked as confidential by the Borrowers at the
time of disclosure, or (y) should reasonably be understood to be confidential
(the “Confidential Information”).  Accordingly, the Lender agrees that any
Confidential Information it may obtain in the course of originating,
administering or enforcing the  Loan or acquiring, administering, or perfecting
the Lender’s security interest in the Collateral shall not be disclosed to any
other person or entity in any manner whatsoever, in whole or in part, without
the prior written consent of any Borrower, except that the Lender may disclose
any such information:  (a) to its own directors, officers, employees,
accountants, counsel and other professional advisors and to its affiliates if
the Lender in its sole discretion determines that any such party should have
access to such information in connection with such party’s responsibilities in
connection with the Loan or this Agreement and, provided that such recipient of
such Confidential Information either (i) agrees to be bound by the
confidentiality provisions of this paragraph or (ii) is otherwise subject to
confidentiality restrictions that reasonably protect against the disclosure of
Confidential Information; (b) if such information is generally available to the
public; (c) if required or appropriate in any report, statement or testimony
submitted to any governmental authority having or claiming to have jurisdiction
over the Lender; (d) if required or appropriate in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by the Lender’s counsel; (e) to comply with any legal requirement or
law applicable to the Lender; (f) to the extent reasonably necessary in
connection with the exercise of any right or remedy under any Loan Document,
including the Lender’s sale, lease, or other disposition of Collateral after
default; (g) to any participant or assignee of the Lender or any prospective
participant or assignee; provided, that such participant or assignee or
prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of the
Parent; provided, that any disclosure made in violation of this Agreement shall
not affect the obligations of any Borrower or any of its affiliates or any
guarantor under this Agreement or the other Loan Documents.
 
 
27

--------------------------------------------------------------------------------

 
 
11.13       Assignment of Rights.  Each Borrower acknowledges and understands
that the Lender may sell and assign all or part of its interest hereunder and
under the Note(s) and Loan Documents to any person or entity (an
“Assignee”).  After such assignment the term “Lender” as used in the Loan
Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of the Lender hereunder with respect
to the interest so assigned; but with respect to any such interest not so
transferred, the Lender shall retain all rights, powers and remedies hereby
given.  No such assignment by the Lender shall relieve any Borrower of any of
its obligations hereunder.  The Lender agrees that in the event of any transfer
by it of the Note(s), it will endorse thereon a notation as to the portion of
the principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.
 
11.14      Revival of Secured Obligations.  This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against any Borrower for liquidation or
reorganization, if any Borrower becomes insolvent or makes an assignment for the
benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of any Borrower’s assets, or if any payment or transfer of
Collateral is recovered from the Lender.  The Loan Documents and the Secured
Obligations and Collateral security shall continue to be effective, or shall be
revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to the
Lender, or any part thereof is rescinded, avoided or avoidable, reduced in
amount, or must otherwise be restored or returned by, or is recovered from, the
Lender or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to the Lender in Cash.
 
11.15       Counterparts.  This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
 
 
28

--------------------------------------------------------------------------------

 
 
11.16       No Third Party Beneficiaries.  No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than the
Lender and the Borrowers unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely between the Lender and the Borrowers.
 
11.17       Publicity.  The Lender may use each Borrower’s name and logo, and
include a brief description (without disclosure of any material non-public
information) of the relationship between such Borrower and the Lender, in the
Lender’s marketing materials.
 
11.18       Joint and Several Liability.  Each Borrower is accepting joint and
several liability hereunder and under the other Loan Documents (other than the
Warrant) in consideration of the financial accommodations to be provided by the
Lender under this Agreement, for the mutual benefit, directly and indirectly, of
each Borrower and in consideration of their undertakings to accept joint and
several liability for the Secured Obligations.  Each Borrower, jointly and
severally, hereby irrevocably, absolutely and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with
respect to the payment and performance of all of the Secured Obligations
(including, without limitation, any Secured Obligations arising under this
Section 11.18), it being the intention of each Borrower that all the Secured
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.  If and to the extent that any Borrower
fails to make any payment with respect to any of the Secured Obligations as and
when due or to perform any of the Secured Obligations in accordance with the
terms thereof, then in each such event, the other Persons comprising the
Borrowers will make such payment with respect to, or perform, such Secured
Obligation.  Each of Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Persons comprising the
Borrowers with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to the Lender with respect to
any of the Secured Obligations or any collateral security therefor until such
time as all of the Secured Obligations have been paid in full in Cash.  Any
claim which any of the Borrowers may have against any other Persons comprising
the Borrowers with respect to any payments to the Lender hereunder or under any
other Loan Documents are hereby expressly made subordinate and junior in right
of payment, without limitation as to any increases in the Secured Obligations
arising hereunder or thereunder, to the prior payment in full in Cash of the
Secured Obligations and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to any of the Borrowers, their respective debt
or assets, whether voluntary or involuntary, all such Secured Obligations shall
be paid in full in Cash before any payment or distribution of any character,
whether in Cash, securities or other property, shall be made to any other
Persons comprising the Borrowers therefor.
 
 
29

--------------------------------------------------------------------------------

 
 
11.19       Administrative Borrower.  Each Borrower irrevocably appoints the
Parent as the borrowing agent and attorney-in-fact (“Administrative Borrower”)
for all Persons comprising the Borrowers, which appointment shall remain in full
force and effect unless and until the Lender shall have received prior written
notice signed by each of the other Borrowers that such appointment has been
revoked and that another Borrower has been appointed as the Administrative
Borrower.
 
11.20       Lien Release.  At such time as the Secured Obligations have been
repaid in full and the Borrowers have no further rights to request any Advances
hereunder, the Liens granted to the Lender hereunder shall be deemed terminated
and released without requirement of any further action on the part of any
Person, and Lender shall, at the request and expense of the Borrowers, execute,
deliver and file (or permit the Borrowers to file) any and all termination
statements and other documents as may be necessary or appropriate in order to
give effect to such release or Liens hereunder.
 
(SIGNATURES TO FOLLOW)
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrowers and the Lender have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.
 

 
BORROWERS:
       
INSMED INCORPORATED
       
By:
   
Name:
   
Its:
         
INSMED PHARMACEUTICALS, INC.
       
By:
   
Name:
   
Its:
         
TRANSAVE, LLC
       
By:
   
Name:
   
Its:
         
CELTRIX PHARMACEUTICALS, INC.
       
By:
   
Name:
   
Its:
 

 
Accepted in Palo Alto, California:
 

 
LENDER:
     
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.,
     
By:
   
Name:
K. Nicholas Martitsch
 
Its:
Associate General Counsel

 
 
31

--------------------------------------------------------------------------------

 
 
Table of Addenda, Exhibits and Schedules
 
Exhibit A:
Advance Request
 
Attachment to Advance Request
   
Exhibit B:
Term Note
   
Exhibit C:
Name, Locations, and Other Information for Borrowers
   
Exhibit D:
Borrowers’ Patents, Trademarks, Copyrights and Licenses
   
Exhibit E:
Borrowers’ Deposit Accounts and Investment Accounts
   
Exhibit F:
Compliance Certificate
   
Exhibit G:
Joinder Agreement
   
Exhibit H:
ACH Debit Authorization Agreement
   
Schedule 1
Subsidiaries
Schedule 1A
Existing Permitted Indebtedness
Schedule 1B
Existing Permitted Investments
Schedule 1C
Existing Permitted Liens
Schedule 5.3
Consents, Etc.
Schedule 5.5
Actions Before Governmental Authorities
Schedule 5.8
Tax Matters
Schedule 5.9
Intellectual Property Claims
Schedule 5.10
Intellectual Property
Schedule 5.11
Borrower Products
Schedule 5.14
Capitalization

 
 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ADVANCE REQUEST
 
To:
Lender:
Date:
[  ], 200[ ]

 
Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile:  XXX-XXX-XXXX
Attn: Bryan Jadot
 
Insmed Incorporated (the “Administrative Borrower”) hereby requests from
Hercules Technology Growth Capital, Inc. (the “Lender”) an Advance in the amount
of [_____________________ Dollars ($________________) on ______________, _____]
(the “Advance Date”) pursuant to the Loan and Security Agreement between the
Administrative Borrower, the other borrowers from time to time party thereto,
and the Lender (the “Agreement”). Capitalized words and other terms used but not
otherwise defined herein are used with the same meanings as defined in the
Agreement.
 
Please:
Wire Funds to the Administrative Borrower’s account
                   
Bank:
         
Address:
                     
ABA Number:
         
Account Number:
         
Account Name:
       

 
The Administrative Borrower represents that the conditions precedent to the
Advance set forth in the Agreement are satisfied and shall be satisfied upon the
making of such Advance, including but not limited to:  (i) that no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing; (ii) that the representations and warranties set
forth in the Agreement and in the Warrant are and shall be true and correct in
all material respects on and as of the Advance Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date; (iii) that each Borrower is
in compliance, in all material respects, with all the terms and provisions set
forth in each Loan Document on its part to be observed or performed; and (iv)
that as of the Advance Date, no fact or condition exists that would (or would,
with the passage of time, the giving of notice, or both) constitute an Event of
Default under the Loan Documents.  The Administrative Borrower understands and
acknowledges that the Lender has the right to review the financial information
supporting this representation and, based upon such review, the Lender may
decline to fund the requested Advance.
 
The Administrative Borrower hereby represents that the Borrowers’ corporate
status and locations have not changed since the date of the Agreement or, if the
Attachment to this Advance Request is completed, are as set forth in the
Attachment to this Advance Request.
 
 
33

--------------------------------------------------------------------------------

 
 
The Administrative Borrower agrees to notify the Lender promptly before the
funding of the Loan if any of the matters which  have been represented above
shall not be true and correct on the Advance Date and if the Lender has received
no such notice before the Advance Date then the statements set forth above shall
be deemed to have been made and shall be deemed to be true and correct as of the
Advance Date.
 
Executed as of [              ], 20[   ].
 
 

 
ADMINISTRATIVE BORROWER:
       
INSMED INCORPORATED
       
SIGNATURE:
 

 

 
TITLE:
 

 
PRINT NAME:
 

 
 
34

--------------------------------------------------------------------------------

 
 
ATTACHMENT TO ADVANCE REQUEST
 
Dated: _______________________
 
The Administrative Borrower hereby represents and warrants to the Lender that
each Borrower’s current name and organizational status is as follows:
 
 
Names:
[                                                          ]

 
 
Type of organizations:
Corporation

 
 
States of organization:
[                                      ]

 
 
Organization file numbers:

 
The Administrative Borrower hereby represents and warrants to the Lender that
the street addresses, cities, states and postal codes of each Borrower’s current
locations are as follows:
 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
SECURED TERM PROMISSORY NOTE
 
$[  ],000,000
Advance Date:  ___ __, 20[  ]
     
Maturity Date:  December 1, 2015

 
FOR VALUE RECEIVED, INSMED INCORPORATED, a Virginia corporation (“Parent”), for
itself and each of its Subsidiaries joined to the below-defined Loan Agreement
(the “Borrower”) hereby promise to pay to the order of Hercules Technology
Growth Capital, Inc., a Maryland corporation or the holder of this Note (the
“Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other
place of payment as the holder of this Secured Term Promissory Note (this
“Promissory Note”) may specify from time to time in writing, in lawful money of
the United States of America, the principal amount of [  ] Million Dollars
($[  ],000,000) or such other principal amount as Lender has advanced to the
Borrowers, together with interest at a floating rate equal to the Term Loan
Interest Rate (as defined in the Loan Agreement (as defined below)), with
interest computed daily based on the actual number of days in each month.
 
This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated June 29,
2012, by and between the Borrowers and the Lender (as the same may from time to
time be amended, restated, supplemented, or otherwise modified from time to time
in accordance with its terms, the “Loan Agreement”), and is entitled to the
benefit and security of the Loan Agreement and the other Loan Documents (as
defined in the Loan Agreement), to which reference is made for a statement of
all of the terms and conditions thereof.  All payments shall be made in
accordance with the Loan Agreement.  All terms defined in the Loan Agreement
shall have the same definitions when used herein, unless otherwise defined
herein.  An Event of Default under the Loan Agreement shall constitute a default
under this Promissory Note.
 
Each Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest under the UCC or any applicable law.  The
Borrowers agree to make all payments under this Promissory Note without setoff,
recoupment or deduction and regardless of any counterclaim or defense.  This
Promissory Note has been negotiated and delivered to the Lender and is payable
in the State of California.  This Promissory Note shall be governed by and
construed and enforced in accordance with, the laws of the State of California,
excluding any conflicts of law rules or principles that would cause the
application of the laws of any other jurisdiction.
 

BORROWER FOR ITSELF AND ON BEHALF OF ITS SUBSIDIARIES: INSMED INCORPORATED

 

  By:     Name:     Its:  



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWERS
 
1.           Each Borrower represents and warrants to the Lender that such
Borrower’s current name and organizational status as of the Closing Date is as
follows:
 
Names:
Parent: Insmed Incorporated

 
 
Sub (1): Insmed Pharmaceuticals, Inc.

 
 
Sub (2): Celtrix Pharmaceuticals, Inc.

 
 
Sub (3): Transave, LLC

 
Type of organizations:
Parent: Corporation

 
 
Sub (1): Corporation

 
 
Sub (2): Corporation

 
 
Sub (3): Limited Liability Company

 
States of organization:
Parent: Virginia

 
 
Sub (1): Virginia

 
 
Sub (2): Delaware

 
 
Sub (3): Delaware

 
Organization file numbers:
Parent: 05305412

 
 
Sub (1): 03276037

 
 
Sub (2): 2248091

 
 
Sub (3): 4903901

 
2.           Each Borrower represents and warrants to the Lender that for five
(5) years prior to the Closing Date, such Borrower did not do business under any
other name or organization or form except the following:
 
Name: Transave, Inc. (Prior to Transave, LLC)
Used during dates of: Prior to December 1, 2010
Type of Organization: Corporation
 
 
 

--------------------------------------------------------------------------------

 
 
State of organization:  Delaware
Organization file Number: 2754858
Borrowers’ fiscal year ends on December 31
Borrowers’ federal employer tax identification numbers are:
 
Parent: Insmed Incorporated Tax ID# 54-1972729
 
Sub (1): Insmed Pharmaceuticals, Inc. Tax ID# 54-1475833
 
Sub (2): Celtrix Pharmaceuticals, Inc. Tax ID# 94-3121462
 
Sub (3): Transave, LLC. Tax ID# 27-4153216



 
3.           Each Borrower represents and warrants to the Lender that its chief
executive office is located at 9 Deer Park Drive, Suite C, Monmouth Junction, NJ
08852-1919.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
BORROWERS’ PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
BORROWERS’ DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
COMPLIANCE CERTIFICATE
 
Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
 
Reference is made to that certain Loan and Security Agreement dated June 29,
2012 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) by and among Hercules
Technology Growth Capital, Inc. (“Hercules”), as the Lender, Insmed
Incorporated, as the Administrative Borrower (the “Company”), and the other
borrowers from time to time party thereto. All capitalized terms not defined
herein shall have the same meaning as defined in the Loan Agreement.
 
The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance in all material
respects for the period ending ___________ with all covenants, conditions and
terms and hereby reaffirms that all representations and warranties contained
therein are true and correct on and as of the date of this Compliance
Certificate with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, after giving effect in all cases to any standard(s) of materiality
contained in the Loan Agreement as to such representations and
warranties.  Attached are the required documents supporting the above
certification.  The undersigned further certifies that these are prepared in
accordance with GAAP (except to the extent otherwise permitted under the Loan
Agreement) and are consistent from one period to the next except as explained
below.
 
REPORTING REQUIREMENT
REQUIRED
CHECK IF
ATTACHED
     
Interim Financial Statements
Monthly within 30 days
       
Interim Financial Statements
Quarterly within 40 days
       
Audited Financial Statements
FYE within 150 days
 

 

 
Very Truly Yours,
     
INSMED INCORPORATED,
 
as Administrative Borrower
     
By:
           
Name:
           
Its:
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF JOINDER AGREEMENT
 
This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[          ], 20[  ], and is entered into by and between [ ], a [       ]
corporation (“Subsidiary”), and Hercules Technology II, L.P. (the “Lender”).
 
RECITALS
 
A.  Subsidiary’s Affiliate, Insmed Incorporated (“Company”) [has entered/desires
to enter] into that certain Loan and Security Agreement dated June 29, 2012,
with the Lender, as such agreement may be amended (the “Loan Agreement”),
together with the other agreements executed  and delivered in connection
therewith; and
 
B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from the Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith.
 
AGREEMENT
 
NOW THEREFORE, Subsidiary and the Lender agree as follows:
 
1.
The recitals set forth above are incorporated into and made part of this Joinder
Agreement.  Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

 
2.
By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were a Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that the Lender shall have no duties, responsibilities or obligations
to Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith.  Rather, to the
extent that the Lender has any duties, responsibilities or obligations arising
under or related to the Loan Agreement or the other agreements executed and
delivered in connection therewith, those duties, responsibilities or obligations
shall flow only to the Company and not to Subsidiary or any other person or
entity.  By way of example (and not an exclusive list): (a) the Lender’s
providing notice to the Company in accordance with the Loan Agreement or as
otherwise agreed between the Company and the Lender shall be deemed provided to
Subsidiary; (b) the Lender’s providing an Advance to the Company shall be deemed
an Advance to Subsidiary; and (c) Subsidiary shall have no right to request an
Advance or make any other demand on the Lender except as provided in Section
11.19 of the Loan Agreement.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO JOINDER AGREEMENT]
 
SUBSIDIARY:
 
[_________________________________]

 

 
By:
     
Name:
     
Title:
     
Address:
             
Telephone:
     
Facsimile:
   

 
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.,
a Maryland corporation
 

 
By:
   

 

 
Name:
      Its:    

 
Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Facsimile:  XXX-XXX-XXXX
Telephone:  XXX-XXX-XXXX
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT H
 
ACH DEBIT AUTHORIZATION AGREEMENT
 
Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
 
Re:  Loan and Security Agreement dated June 29, 2012(the “Agreement”), by and
among Insmed Incorporated (the “Administrative Borrower”), the other Borrowers
from time to time party thereto, and Hercules Technology Growth Capital, Inc.
(the “Lender”)
 
In connection with the above referenced Agreement, the Administrative Borrower
hereby authorizes the Lender to initiate debit entries for the periodic payments
due under the Agreement to the Administrative Borrower’s account indicated
below.  The Administrative Borrower authorizes the depository institution named
below to debit to such account.
 
DEPOSITORY NAME
 
BRANCH
CITY
 
STATE AND ZIP CODE
TRANSIT/ABA NUMBER
 
ACCOUNT NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.
 

   
(Borrower)(Please Print)
     

 
By:
         
Date:
   

 
 

--------------------------------------------------------------------------------